UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April25, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-19806 Cyberonics, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0236465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Cyberonics
